Title: From Thomas Jefferson to John Cleves Symmes, 6 August 1791
From: Jefferson, Thomas
To: Symmes, John Cleves



Sir
Philadelphia August 6th. 1791.

Copies of Governor St. Clair’s Letter to you of May 23d. 1791, and of your answer of the same day to him, having been communicated to Government, it is perceived that sundry persons claiming titles under you have taken possession of Lands of the United States between the upper line of your Contract and the little Miami. As it is the duty and determination of the Executive to see that no encroachments be made on the public Lands, I am now to desire from you an explanation of these proceedings, and that it may be sent at as early a day as possible in order that your claim, if well founded, may not be prejudged in a Report on the subject of the Lands of the United States which is to be laid before Congress soon after they meet in October, and that such other proceedings may be had therein as shall be thought proper.—I am Sir Your most obt. & most hble. Servt.
